DETAILED ACTION
This action is responsive to the amendments filed on 30 September 2021. Examiner acknowledges amendments to claims 1-3 and the addition of claims 14-16. Claims 1-6, 8-9, and 11-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herr (US-20130310979-A1, previously presented).
Regarding claim 1, Herr teaches a gait profiler system for determining the gait profile of a user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque (Paragraph [0048]). Herr further teaches a first sensing system configured to be associated with a right foot of a user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the...ankle joints (Paragraph [0048]); wherein Figure 2 discloses a model made using the sensing system for one limb, including a foot, which could be the right foot). Moreover, Herr teaches a first inertial sensor (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to... 
Regarding claim 2, Herr teaches that each of the first and second sets of external sensors include a pair of inertial sensors configured to be positioned at respective right and left leg-knee or thigh-hip structures and a plurality of sensors providing information indicative of the angular positions of the right and left knee and thigh of the user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the hip, knee and ankle joints, and inertial measurement units (IMU's) located on limb segments to measure limb orientations and translations (Paragraph [0048]; wherein the 
Regarding claim 3, Herr teaches the inertial sensors at the left and right leg-knee or thigh-hip structures and the plurality of sensors configured to provide information indicative of the angular positions of the right and left knee are provided by an exoskeleton or orthotic devices configured to be worn by the user (Sensory data are collected using intrinsic and/or extrinsic sensors. Intrinsic sensing refers to information collected from sensors located on the wearable robotic device, and extrinsic sensing refers to all information collected from sensors located externally to the wearable device (Paragraph [0046]; Paragraph [0048]).
Regarding claims 8 and 9, Herr teaches that the step of merging the locomotion-related information of the right foot and of the left foot of the user is performed using a sensor fusion algorithm (Among other sensory modalities, collected intrinsic sensory data provide information about joint state (angular position and velocity) of the hip, knee, and ankle joints (Paragraph [0049])) and that the sensor fusion algorithm comprises the sub-steps of: determining a static state of each of the right foot and of the left foot of the user using the locomotion-related information of the right foot and of the left foot, determining a dynamic state of each of the right foot and of the left foot of the user using the locomotion-related information of the right foot and of the left foot, and determining the locomotion state of the user using the static state and the dynamic state of each of the right foot and the left foot of the user (Paragraph [0049]; wherein joint state of the ankle is indicative of the static or dynamic state of the foot, which further corresponds to the user being in a stance or swing state, given the device being configured for both feet (Paragraph [0088], Figure 3)).
Regarding claims 11 and 12, Herr teaches that the step of generating the gait profile of the user includes the sub-step of calculating secondary gait information using at least one of the biomechanics information about the user from the first and second inertial sensors and the biomechanics information 
Regarding claim 13, Herr teaches that the locomotion state of the user is one of a stance state and a swing state (the invention is an apparatus and method for producing biomimetic positions, torques and impedances at the hip, knee and ankle joints of a powered leg prosthesis, orthosis, or exoskeleton during walking and running gaits (Paragraph [0046])).
Regarding claim 15, Herr teaches that the secondary gait information includes at least one of a user activity, slope, and cadence (Wherein Figures 20-22 and Paragraphs [0037]-[0039] depict secondary gait information of user activity, slope, and cadence).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Kamiar (WO-2012007855-A1, previously presented).
Regarding claim 4, Herr teaches that the biomechanics information provided by the inertial sensors include acceleration ("Intrinsic sensing" means sensing by a robotic limb of its own state, such as that of a robotic ankle sensing its own... acceleration (Paragraph [0059])) and teaches that the steps of generating locomotion-related information for the right foot and the left foot of the user include collecting velocity information provided by the sensors (Among other sensory modalities, collected intrinsic sensory data provide information about joint state (angular position and velocity) of the hip, knee, and ankle joints (Paragraph [0049]) but fails to disclose that the steps of generating locomotion-related information for the right foot and the left foot of the user include calculating a velocity by integrating the acceleration expressed in a global coordinates system. However, Kamiar discloses another way to calculate velocity through the integration of acceleration to determine velocity of a foot during a gait cycle (Kamiar, Page 7, Lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Herr so as to include an alternative method for determining velocity through the integration of acceleration provided by the inertial sensors as taught by Kamiar in order to provide a form of comparison or estimation of error with the already collected velocity or as an alternative means for gathering all of the same required information with fewer sensors.
Regarding claim 5, the combination of Herr in view of Kamiar teaches that the steps of generating locomotion-related information for the right foot and the left foot of the user include collecting position information from the inertial sensors (Paragraph [0049]), but fails to explicitly disclose that the position is calculated by integrating the velocity. However, Kamiar discloses another 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Herr in view of Kamiar so as to include an alternative method for determining position through the integration of velocity provided by the integration of acceleration as taught by Kamiar in order to provide a form of comparison or estimation of error with the already determined position or as an alternative means for gathering all of the same required information with fewer sensors.
Regarding claim 6, the combination of Herr in view of Kamiar teaches that the step of merging the locomotion-related information of the right foot and left foot of the user includes merging the velocity and the position (Paragraph [0049], [0047]; Paragraph [0088], Figure 3).
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Haim (US-20080134541-A1).
Regarding claim 14, Herr teaches the gait profiler of claim 11, wherein the processor further performs the steps of: adjusting the gait profile upon detection of a change in the locomotion state or secondary gait information to limit effects of the locomotion state or secondary gait information changes on the gait of the user (each muscle force is multiplied by its biologically-realistic muscle moment arm and then all muscle torque contributions are summed around the joint to produce a net torque and impedance estimate. The model estimates are then sent to the controller (FIG. 1) as the desired net torque and impedance for each robotic joint. The controller tracks these desired values at each joint to produce human-like joint forces and impedances. In the case where the human user's motor intent is to control device joint position, the controller integrates the desired joint torque to achieve a joint position estimate, and then modulates device joint position to achieve that desired position (Herr, Paragraph [0054]), but Herr fails to explicitly disclose providing the gait profile to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gait profiler system of Herr so as to incorporate the processor providing the gait profile to the user in order to allow for diagnostic analysis by the user (Bar-Haim, Paragraph [0097]).
Regarding claim 16, Herr teaches the gait profiler system of claim 1, but Herr fails to explicitly disclose that the first inertial sensor is configured to be secured right below the medial malleolus of the right foot of the user; and the second inertial sensor is configured to be secured right below the medial malleolus of the left foot of the user. Bar-Haim discloses securing an inertial sensor below the medial malleolus of a foot of the user (Device 250 further includes, or is at least operatively associated with, at least one sensor device 290 having at least one sensor 292 designed to measure a gait parameter such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gait profiler system as taught by Herr so as to incorporate the first inertial sensor being configured to be secured right below the medial malleolus of the right foot of the user and the second inertial sensor being configured to be secured right below the medial malleolus of the left foot of the user as taught by Bar-Haim as this amounts to mere simple substitution of one location of an inertial sensor for another with the similar expected result of determining torque information of the lower limb of the user (Bar-Haim, Paragraph [0073]).
Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections set forth in the previous office action (Applicant’s Remarks, pages 7-9), Applicant’s arguments are not persuasive. Herr teaches a first and second set of external sensors configured to observe a shank, thigh, and trunk spatial orientation (FIG. 3 illustrates a musculoskeletal walking model 300 comprising ankle 302, knee 304 and hip 306 joints connected by rigid bodies representing the human trunk and two, three-segment legs. These seven segments (two feet 308, two shanks 310, two thighs 312 and one head-arm-torso (HAT) segment 314) were represented with simple rigid bodies whose mass and shape parameters were estimated using human morphological data from the literature (Herr, Paragraph [0088])). Herr further teaches the sensors being positioned on the right and left feet of the user (torque sensors at the hip, knee and ankle joints, and inertial measurement units (IMU's) located on limb segments to measure .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791